TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 12, 2019



                                      NO. 03-18-00678-CV


 Appellants, Ardelia Austin and Allayne Austin// Cross-Appellant, Betty Simmons Austin

                                                 v.

  Appellee, Betty Simmons Austin// Cross-Appellees, Ardelia Austin and Allayne Austin




            APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                   AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the final order signed by the trial court on July 13, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the trial court’s order.   Therefore, the Court affirms the trial court’s order.       The

appellants/cross-appellees shall pay all costs relating to this appeal, both in this Court and in the

court below.